Citation Nr: 0707575	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-37 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for service-connected subacute eczema.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from May 1997 to September 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
for service connection for subacute eczema and assigned an 
initial non-compensable disability rating.  The veteran 
expressed disagreement with the assigned disability rating 
and perfected a substantive appeal.

During the pendency of this appeal, in October 2003, 
jurisdiction of this matter was transferred to that of the RO 
in Boston, Massachusetts, as a result of a change in domicile 
of the veteran.  Thereafter, by rating action dated in 
September 2004, the RO determined that the veteran's service-
connected subacute eczema warranted a 10 percent disability 
rating effective as of September 13, 2002.

By rating decision dated in August 2004, service connection 
for lower back pain and bilateral leg pain was denied.  In 
his Substantive Appeal received in October 2004 as to the 
dermatological disorder rating issue, the veteran also noted 
his disagreement with the denial of service connection for 
the back and leg disorders.  A Statement of the Case was 
issued in April 2005.  However, the veteran did not complete 
his appeal as to the back and leg disorders by the filing of 
a Substantive Appeal and those claims are therefore not for 
consideration.  38 U.S.C.A. § 7105(a),  38 C.F.R. §§ 20.200; 
20.202; Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

This matter was previously before the Board in April 2006, 
and was remanded for additional development.  It is now 
returned to the Board for appellate review.







FINDING OF FACT

The veteran's subacute eczema is manifested by bright red, 
follicular, hyperkeratitic dermatitis of the bilateral 
axillae, encompassing at least five percent but less than 20 
percent of the entire body.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for subacute eczema are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7806 (in 
effect prior to and as of August 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his increased disability rating claim.  The RO 
sent the veteran letters in March 2004 and April 2006 in 
which he was informed of what was required to substantiate 
his claim and of his and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.

Since the veteran's claim for an increased disability rating 
was denied by the RO and is also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA examination in June 2004.  This  
examination was  thorough in nature, based upon a review of 
the veteran's entire claims file, and provided relevant 
findings that are deemed to be more than adequate.  Under 
such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's subacute eczema has been rated by the RO under 
the criteria set forth in Diagnostic Code 7806.  By 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluation of 
skin diseases, as set forth in 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  The RO has considered both versions of the criteria 
with respect to this claim; thus there is no prejudice to the 
veteran in the Board's consideration of both the old and new 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.




Under the rating criteria applicable prior to August 30, 
2002, a noncompensable disability rating is warranted when 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating is warranted when there 
is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (prior to August 30, 2002).

Under the revised rating criteria for Diagnostic Code 7806, a 
10 percent rating is assigned where at least 5 percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The maximum rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 30, 2002). 

By rating decision dated in September 2002, service 
connection for subacute eczema was established and a 
noncompensable disability rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, was assigned.  This 
determination was based on service medical record.




A November 2003 medical record from R. E. Olson, M.D. shows 
that physical examination of the skin revealed a dramatic 
bilateral extensive axillary rash which was very scaly, pink 
to red in color, with flaking of the edges of this rash.  The 
rash was also somewhat elevated, lumpy and warm.  The rash 
was said to have been diagnosed as eczema and was assessed as 
encompassing less than five percent of the veteran's skin 
surface area.

A VA skin diseases examination report dated in June 2004 
shows that the veteran provided a history of developing an 
itching red rash in both axillae extending down onto the 
lateral thorax and over the back during service.  A diagnosis 
of possible contact dermatitis was made, and topical therapy 
was given with some relief.  He was later diagnosed with 
subacute eczema and given topical therapy with partial 
relief.  The veteran related that over the years, the 
condition had also involved the back of the neck, the 
shoulders, the lower back, and on occasion the eyelids.

Physical examination revealed a bright red, follicular, 
hyperkeratitic, and at times well-demarcated dermatitis 
bilaterally and symmetrically involving an area extending 
from below the areola, down the thorax, around the ribcage, 
and up the lateral back over the posterior and superior 
axillary lines, down the posterior and posterolateral arms, 
and ending in the antecubital fossa.  These areas were 
approximately 15 to 20 percent of the skin's surface area.  
The diagnosis was dermatitis of uncertain cause involving 15 
to 20 percent of the skin's surface area.  

A medical record from G. C. Gladstone, M.D., dated in April 
2004, shows that the veteran described an itchy, scaly, red 
rash, often involving the axillary vaults, but more involving 
the broad area widely surrounding the axillae.  It would 
sometimes clear up, but would always recur after a while, but 
most of the time it would simply persist, waxing and waning 
in severity.  The peripheral rash was relatively severe at 
the time of his visit, whereas the rash in the axillary 
vaults was relatively mild. He had been using unscented 
deodorant in a stick, because he was advised to avoid 
fragranced deodorant.  He had not switched to unscented 
laundry detergent, and fabric softener was used on his 
clothing. Although heat and sweating would worsen the rash, 
he did not describe excessive axillary sweating, and did not 
soak the armpits of his shirts.  At times, he would also have 
a mild dermatitis of the eyelids.  It has never affected him 
in any other areas.  

Physical examination revealed a salmon-colored, very scaly, 
indistinctly-margined dermatitis on the anterior and 
posterior axillary folds, the proximal medial arms, and the 
lateral thorax, in a broad zone surrounding the axillary 
vaults, with a broad area of smooth, normal skin between the 
axilla and the rash, especially on the lateral thorax.  There 
was a faintly pink color to the axillary vaults themselves, 
without frank dermatitis.  The margins of the scaly eruption 
were very indistinct.  There was no other rash anywhere on 
the scalp, face, neck, chest, back, upper abdomen, or upper 
extremities, and he stated there was no involvement below the 
waist.

The examiner indicated that the appearance of the rash was 
suggestive of an eczematous dermatitis, which could include 
an allergic contact dermatitis, possibly due to clothing, 
including residual laundry products in the clothing, as well 
as dyes or fabric finishes, but also due to something applied 
to the skin of the axilla.  The examiner prescribed topical 
creams.  Approximately eight percent of the veteran's body 
surface area was said to be currently involved.

By rating action dated in September 2004, the RO determined 
that the veteran's service-connected subacute eczema 
warranted a 10 percent disability rating effective as of 
September 13, 2002.

The evidence does not support a higher disability evaluation 
under the former or present rating criteria.  The competent 
medical evidence indicates that at its worst severity, the 
disorder effects approximately 15 to 20 percent of the skin's 
surface area.  There was no evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement. 
Similarly, there was no evidence that 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas were 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  Accordingly, the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 10 percent under either the old or new rating 
criteria.

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  While the veteran is able 
to provide competent lay reports, VA is required to evaluate 
the disorder in question in light of the specific enumerated 
rating criteria as are set forth above, which call for 
competent medical evidence.  "Competent lay evidence" means 
"any evidence not requiring that the proponent have 
specialized education, training, or experience."  Lay 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."  38 C.F.R. 
§ 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994); see Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).      

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected subacute eczema has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).





For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for subacute eczema.  The benefit-of-the 
doubt doctrine is inapplicable and this claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to an initial disability rating greater than 10 
percent for service-connected subacute eczema is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


